Title: To George Washington from Stephen Sayre, 15 November 1787
From: Sayre, Stephen
To: Washington, George



Sir
London 15th novr 1787

Some particular circumstances prevented my sending your Excellency the inclosed papers sooner. I am happy in being able to congratulate you on the change of Constitution, so wisely plan’d.
I could have wish’d, there had been more Members of the House of delegates for the present, & that their doors should be open to the public—great assemblies dare not do wrong, while on their natural Basis—when a man speaks to a nation, he feels himself on high & commanding ground—the people feel themselves interested in his Character—they communicate mutual aid, that leads to greatness, to honor, & to safety—an assembly of men secluded from the Ears & Eyes of their fellow Citizens (call them what you please) are but an Inquisition, just in proportion, to their seclusion, or seperation; in which, bad men will intregue, without detection, & where good men, may contend without effect.
Nothing has preserved this Country from convultion, under their intolerable weight of Taxes, but the satisfaction of knowing the causes & having, by their most favorite delegates opposed their increase. The reason why this public assembly have gone too far, is not because they are a public Body, but because they are not the real delegates of the people—they have committed

many enormities, but corruption has its limits and ceases to be destructive, where it becomes known. There is another reason why a more numerous Assembly should have now taken place—you would thereby, have taken into it, all those ambitious, or interested men, who may, to preserve their own consequence, oppose the new Constitution—for I fear there are too many members of this stamp, who compose the respective Assemblies of the 13 States. If great, & effective opposition is made—which I fear will be the Case—there will remain no remedy but that of admitting every Member, duly elected, to take his Seat in one General Assembly, or Congress, instead of siting in 13 Assemblies—the Senators forming one Senate &c. &c. But I hope the Constitution, as it is, will take place, & command the respect of those Nations, who now, virtually insult us—Since my arrival in this Country I have been drawn into an expensive Lawsuit—have given Security to bring it to issue, therefore am compel’d to remain some time Longer, either in England, or near it.
But wherever I am, your excellency may believe, I feel every sentiment of veneration, that can fill the heart of man, and am, with sincere wishes, that you may live long, & happy, to enjoy those solid honors, the world are compel’d to grant you. Yours. &c. &c.

Stephen Sayre


P.S. If I can render you any Service while I stay in this Country, write, under cover to Messrs Newnham & Co. Bankers. London.

